Exhibit 10.1 AMENDMENT FIVE TO SECOND AMENDED AND RESTATED AGENTED CREDIT AGREEMENT This Amendment Five to Second Amended and Restated Agented Credit Agreement (this " Amendment ") is dated effective June 1, 2010 (the " Effective Date "), among ORCHIDS PAPER PRODUCTS COMPANY, a Delaware corporation (the " Borrower "), and BANK OF OKLAHOMA, NATIONAL ASSOCIATION, and COMMERCE BANK, N.A. (individually a " Bank " and collectively, the " Banks "), and BANK OF OKLAHOMA, NATIONAL ASSOCIATION, as agent for the Banks (in such capacity, the " Agent "). RECITALS A. Reference is made to the Second Amended and Restated Agented Credit Agreement dated April 9, 2007, as amended October 25, 2007, March 6, 2008, November 5, 2008, and July 31, 2009 (as amended, the " Credit Agreement "), by and among the Borrower, the Banks and the Agent. Capitalized terms used herein and not otherwise defined herein have the respective meanings assigned to them in the Credit Agreement. B. The Borrower has requested that the Banks agree to modifications in certain of the covenants set forth in the Credit Agreement in order to permit the payment of dividends and to increase the amount of permitted Capital Expenditures for the fiscal year ending December 31, 2010, and the Banks have agreed to such requests, but only upon the terms and conditions set forth in this Amendment. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements herein contained, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties agree to modify the Credit Agreement, effective as of the Effective Date, as follows: 1. CHANGES TO DEFINITIONS . Definition of Debt Service Requirement . The definition of the term Debt Service Requirement appearing in Section 1.25 of the Credit Agreement is amended in its entirety to read as follows: 1.25 " Debt Service Requirement " shall mean, for any calculation period, the sum of (i) interest expense (whether paid or accrued and including interest attributable to Capital Leases) for such period, and (ii) principal payments on Funded Debt (including the principal component attributable to Capital Leases), all determined without duplication and in accordance with GAAP. 1.2 Definition of EBITDA . The definition of the term EBITDA appearing in Section 1.27 of the Credit Agreement is amended in its entirety to read as follows: 1.27. "EBITDA" shall mean, with respect to the Borrower for any calculation period, net income for such period, plus the sum of the following items for the same period, all determined in accordance with GAAP: (i) interest expense, (ii) depreciation, depletion, obsolescence and amortization of property, (iii) tax expense, and (iv) non-cash stock option expense. 1.3 Definition of Funded Debt. The definition of the term “Funded Debt” appearing in Section 1.33 of the Credit Agreement is amended in its entirety to read as follows: 1.33. "Funded Debt" shall mean, as of any determination date, to the extent actually funded and outstanding as of such date, the sum of (i) all interest-bearing Debt of Borrower, plus (ii) the capitalized amount of all Capital Leases of Borrower that would appear on a balance sheet prepared as of such date in accordance with GAAP. 1.4 Deletion of Definitions. The definitions of the terms “Subordinated Debt,“ “Subordinated Debt” and “Subordination Agreement” appearing in Sections 1.89, 1.90 and 1.91, respectively, of the Credit Agreement, as well as all references to such terms appearing in the Credit Agreement or any other Loan Documents, are hereby deleted. 2. DIVIDENDS. Section 9.6 of the Credit Agreement is amended in its entirety to read as follows: 9.6. Dividends. Declare or pay any dividends, or purchase, redeem, retire, or otherwise acquire for value any of its capital stock now or hereafter outstanding, or make any distribution of assets to its stockholders as such (whether in cash or in-kind or in obligations of the Borrower), or allocate or otherwise set apart any sum for the payment of any dividend on, or for the purchase, redemption, or retirement of any shares of its capital stock, or make any distribution by reduction of capital or otherwise in respect of any shares of its capital stock, except that: (a) the Borrower may declare stock dividends payable solely in additional shares of its common stock; and (b) the Borrower may declare and pay cash dividends not to exceed $8,000,000 in the aggregate in any fiscal year, provided that (i) no Default or Event of Default shall exist before the declaration or payment of any such dividend, and (ii) prior to declaring any such dividend, the Borrower shall provide a pro forma certification to the Agent demonstrating that, immediately after giving effect to the payment of such dividend, no Default or Event of Default will exist and the Borrower will be in compliance with the financial covenants set forth in Section 10. 2 3. MODIFICATIONS TO FINANCIAL COVENANTS. 3.1 Fixed Charge Coverage Ratio. The requirement in Section 10.3 of the Credit Agreement to maintain a minimum Debt Service Coverage Ratio is hereby replaced with a requirement to maintain a minimum Fixed Charge Coverage Ratio. In order to implement this change: A. The definition of Debt Service Coverage Ratio appearing in Section 1.25 of the Credit Agreement is hereby deleted.
